            Case 18-17341-amc                        Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 1 of 18
 Fill in this information to identify the case:

 Debtor name         CloudMine, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           18-17341
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $44.91
           1 Password                                                           Contingent
           Suite 303                                                            Unliquidated
           49 Spadina Avenue                                                    Disputed
           Toronto, Canada, M5V 2J1
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,193.58
           A-lign                                                               Contingent
           400 N Ashley Drive                                                   Unliquidated
           Suite 1325                                                           Disputed
           Tampa, FL 33602
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $60.10
           ADT Security                                                         Contingent
           1 Town Center Road                                                   Unliquidated
           Boca Raton, FL 33486                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor/utlity
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           Albany Medical (Somml Health, Inc.)                                  Contingent
           43 New Scotland Avenue (MC)                                          Unliquidated
           Albany, NY 12208                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         38870                                            Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 2 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Albert Wray                                                           Contingent
          4 Hempstead Road                                                      Unliquidated
          Newtown Square, PA 19073
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Alpine Security, LLC                                                  Contingent
          7 Eagle Center                                                        Unliquidated
          Suite B-5                                                             Disputed
          O Fallon, IL 62269
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $68,327.34
          Amazon Web Services, Inc.                                             Contingent
          410 Terry Ave North                                                   Unliquidated
          Seattle, WA 98109-5210                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $40,373.35
          American Express                                                      Contingent
          1600 John F Kennedy Blvd H                                            Unliquidated
          Philadelphia, PA 19103-2852                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          American Heart Association, Inc.                                      Contingent
          7272 Greenville Avenue                                                Unliquidated
          Dallas, TX 75231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Amgen U.S.A., Inc.                                                    Contingent
          P.O. Box 667                                                          Unliquidated
          Newbury Park, CA 91319-0667                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          App Minis                                                             Contingent
          156 2nd Street                                                        Unliquidated
          Suite 211                                                             Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 3 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Appcetera IMD Health Group, LLC                                       Contingent
          119 W. Gregory Blvd.                                                  Unliquidated
          Kansas City, MO 64114                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Arthur Spector                                                        Contingent
          717 Earp Street                                                       Unliquidated
          Philadelphia, PA 19147
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ashley Hannan                                                         Contingent
          1205 Wyngate Road                                                     Unliquidated
          Wynnewood, PA 19096
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $406.90
          Atlassian Sydney                                                      Contingent
          341 George St                                                         Unliquidated
          Sydney NSW 2000                                                       Disputed
          Australia
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          AXA Advisors                                                          Contingent
          40 Monumemtn Road                                                     Unliquidated
          # 205                                                                 Disputed
          Bala Cynwyd, PA 19004
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Baer Crossey McDemus, LLC                                             Contingent
          1500 Walnut Street                                                    Unliquidated
          Suite 501                                                             Disputed
          Philadelphia, PA 19102
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,029.79
          Bailey Chestnut Partners, LP                                          Contingent
          c/o Thylan Assoc., Inc. 805 3rd Avenue                                Unliquidated
          10th Floor                                                            Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 4 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Barnes and Noble College                                              Contingent
          129 Mountain View Blvd.                                               Unliquidated
          Basking Ridge, NJ 07920                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Benjamin Cohen                                                        Contingent
          49 Dover Street                                                       Unliquidated
          Apt. 24
                                                                                Disputed
          Somerville, MA 02144
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,206.00
          Brendan McCorkle                                                      Contingent
          310 Cornell Avenue                                                    Unliquidated
          Swarthmore, PA 19081                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Investor - Convertible Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Brett Taylor                                                          Contingent
          2323 Race Street                                                      Unliquidated
          Unit 504
                                                                                Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CAMBRIDGE INNOVATION                                                  Contingent
          One Broadway                                                          Unliquidated
          14th Floor                                                            Disputed
          Cambridge, MA 02142
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cemah Tudae-Torboh                                                    Contingent
          579 Fountain Street                                                   Unliquidated
          Philadelphia, PA 19128
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Center for Discovery                                                  Contingent
          4281 Katella Avenue                                                   Unliquidated
          Suite 111                                                             Disputed
          Los Alamitos, CA 90720
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 5 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Children's Hospital of Philadelphia                                   Contingent
          3401 Civic Center Blvd.                                               Unliquidated
          Philadelphia, PA 19104                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Chubb                                                                 Contingent
          P.O. Box 382001                                                       Unliquidated
          Pittsburgh, PA 15250-8001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance carrier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $150.00
          CIRCLECI                                                              Contingent
          201 Spear Street                                                      Unliquidated
          # 1200                                                                Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $950.40
          Clenz Philly                                                          Contingent
          1215 Crease St                                                        Unliquidated
          Philadelphia, PA 19125                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,500.00
          Cleveland Clinic                                                      Contingent
          PO Box 931820                                                         Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $308.18
          Comcast                                                               Contingent
          1701 JFK Blvd.                                                        Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Corey Crawford                                                        Contingent
          1013 Jackson Street                                                   Unliquidated
          Philadelphia, PA 19148
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 6 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          CT Corporation                                                        Contingent
          P.O. Box 4349                                                         Unliquidated
          Carol Stream, IL 60197-4349                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,860.00
          Datadog, Inc.                                                         Contingent
          620 8th Ave, 45th Floor                                               Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $295,374.00
          DeSimone Group Investments, LLC                                       Contingent
          6 Esterbrook Lane                                                     Unliquidated
          Cherry Hill, NJ 08003                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Investor - Convertible Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Digicert, Inc.                                                        Contingent
          2801 N. Thanksgiving Way                                              Unliquidated
          # 500                                                                 Disputed
          Lehi, UT 84043
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,970.00
          Discover.Org LLC                                                      Contingent
          Unit 94                                                               Unliquidated
          PO Box 4500                                                           Disputed
          Portland, OR 97208
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          DocOpC                                                                Contingent
          70411 LA-21                                                           Unliquidated
          Covington, LA 70433                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Dropbox                                                               Contingent
          333 Brannan Street                                                    Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 7 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $120.00
          Duo Security                                                          Contingent
          489 S. El Camino Real                                                 Unliquidated
          San Mateo, CA 94401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eastern National                                                      Contingent
          470 Maryland Drive                                                    Unliquidated
          Suite 1                                                               Disputed
          Fort Washington, PA 19034
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Eisner Amper, LLP                                                     Contingent
          750 Third Avenue                                                      Unliquidated
          New York, NY 10017-2703                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,983.00
          Elasticsearch, Inc.                                                   Contingent
          PO Box 398523                                                         Unliquidated
          San Francisco, CA 94139-8523                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $119.00
          Envoy                                                                 Contingent
          410 Townsend Street                                                   Unliquidated
          Suite 410                                                             Disputed
          San Francisco, CA 94107
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Excellis Interactive                                                  Contingent
          1325 Morris Drive                                                     Unliquidated
          Suite 120                                                             Disputed
          Wayne, PA 19087
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $47.25
          Expensify                                                             Contingent
          548 Market street                                                     Unliquidated
          Suite 61434                                                           Disputed
          San Francisco, CA 94104
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 8 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $450.00
          Foxpass                                                               Contingent
          1540 Market Street                                                    Unliquidated
          Anchor Suite 100                                                      Disputed
          San Francisco, CA 94102
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $35,154.00
          Gartner                                                               Contingent
          12651 Gateway Blvd                                                    Unliquidated
          Fort Myers, FL 33913                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $142.00
          GitHub                                                                Contingent
          88 Colin P Kelly, Jr. Street                                          Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.55
          Google                                                                Contingent
          1600 Amphitheatre Parkway                                             Unliquidated
          Mountain View, CA 94043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $189.01
          Grasshopper Group                                                     Contingent
          197 1st Avenue                                                        Unliquidated
          Suite # 200                                                           Disputed
          Needham Heights, MA 02494
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105.00
          Gusto                                                                 Contingent
          525 20th street                                                       Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Hansel Akers, III                                                     Contingent
          450 N. 18th Street                                                    Unliquidated
          Apt. 1141
                                                                                Disputed
          Philadelphia, PA 19130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document      Page 9 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,875.00
          HIMSS                                                                 Contingent
          6923 Eagle Way                                                        Unliquidated
          Chicago, IL 60678                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hitrust Alliance                                                      Contingent
          6175 Main Street                                                      Unliquidated
          Suite 420                                                             Disputed
          Frisco, TX 75034
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,753.00
          Hotovo                                                                Contingent
          Sturova 44                                                            Unliquidated
          04001 Kosice SLOVAKIA                                                 Disputed
          Kosice
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,726.00
          HubSpot                                                               Contingent
          25 First Street, 2nd Floor                                            Unliquidated
          Cambridge, MA 02141                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Human Interest (FKA Captain401)                                       Contingent
          300 Montgomery Street                                                 Unliquidated
          Suite 350                                                             Disputed
          San Francisco, CA 94104
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hummingbird Networks                                                  Contingent
          980 Enchanted Way                                                     Unliquidated
          # 204                                                                 Disputed
          Simi Valley, CA 93065
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $79.00
          Instapage, Inc.                                                       Contingent
          118 King Street                                                       Unliquidated
          Suite 450                                                             Disputed
          San Francisco, CA 94107
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 10 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $70.60
          INTERCOM, Inc.                                                        Contingent
          55 2nd Street                                                         Unliquidated
          4th Floor                                                             Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.75
          Intuit                                                                Contingent
          2700 Coast Avenue                                                     Unliquidated
          Mountain View, CA 94043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $749.00
          Iron IO CH                                                            Contingent
          288 7th Street                                                        Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          James Nichols                                                         Contingent
          60 Shorefront Park                                                    Unliquidated
          Norwalk, CT 06854                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Investor - Convertible Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,349.00
          JAMF Software                                                         Contingent
          NW 6335, PO Box 1450                                                  Unliquidated
          Minneapolis, MN 55485                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jeffrey Gardosh                                                       Contingent
          111 E. MAdison Avenue                                                 Unliquidated
          Collingswood, NJ 08108
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $140.18
          JetBrains                                                             Contingent
          989 E. Hillside Blvd.                                                 Unliquidated
          # 200                                                                 Disputed
          San Mateo, CA 94404
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 11 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $14.17
          JFrog                                                                 Contingent
          270 E. Caribbean Drive                                                Unliquidated
          Sunnyvale, CA 94089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Lawrence J. Hollander Revocable Living                                Contingent
          Trust Dated 11-19-2007                                                Unliquidated
          23220 Sanabria Loop                                                   Disputed
          Bonita Springs, FL 34135
                                                                             Basis for the claim:    Investor - Convertible Note
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $794.89
          Linked In                                                             Contingent
          62228 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693-0622                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $172.29
          LogMein                                                               Contingent
          320 Summer Street                                                     Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          MEDAP, LLC                                                            Contingent
          269 S. 9th Street                                                     Unliquidated
          Philadelphia, PA 19107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $316,492.00
          Mentortech Ventures III LP                                            Contingent
          3401 Grays Ferry Avenue                                               Unliquidated
          Philadelphia, PA 19146                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Investor - Convertible Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $89.64
          Microsoft                                                             Contingent
          One Microsoft Way                                                     Unliquidated
          Redmond, WA 98052                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 12 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          MongoDB, Inc.                                                         Contingent
          4365, PO Box 894365                                                   Unliquidated
          Los Angeles, CA 90189-4365                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Morgan, Lewis & Bockius LLP                                           Contingent
          1701 Market Street                                                    Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $243.00
          Okta                                                                  Contingent
          301 Brannan street                                                    Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          PACT                                                                  Contingent
          200 S. Broad Street                                                   Unliquidated
          Suite # 700                                                           Disputed
          Philadelphia, PA 19102
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $103.68
          Pagerduty, Inc.                                                       Contingent
          600 Townsend Street                                                   Unliquidated
          # 200                                                                 Disputed
          San Francisco, CA 94103
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $294.05
          PECO                                                                  Contingent
          2610 S Delaware Ave                                                   Unliquidated
          Philadelphia, PA 19148-4208                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Philadelphia Insurance Companies                                      Contingent
          P.O. Box 70251                                                        Unliquidated
          Philadelphia, PA 19176-0251                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 13 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10.00
          Postdot Technologies, Inc.                                            Contingent
          595 Market street                                                     Unliquidated
          San Francisco, CA 94105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          PR Newswire Assoc.                                                    Contingent
          600 Harrison Street                                                   Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Q Compile, Inc.                                                       Contingent
          665 Mountainview Road                                                 Unliquidated
          Berwyn, PA 19312                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Rachel Cosgrove                                                       Contingent
          241 Dickinson Street                                                  Unliquidated
          Philadelphia, PA 19147
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Redox, Inc.                                                           Contingent
          2020 Eastwood Drive                                                   Unliquidated
          Madison, WI 53704                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,640.00
          Redox, Inc.                                                           Contingent
          2020 Eastwood Drive                                                   Unliquidated
          Madison, WI 53704                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $81,319.40
          Robinhood Ventures                                                    Contingent
          1755 N. 13th Street                                                   Unliquidated
          Box # 183                                                             Disputed
          Philadelphia, PA 19122
                                                                             Basis for the claim:    Investor - Convertible Note
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 14 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $199.00
          RUNSCOPE.COM                                                          Contingent
          #14137 Market Street                                                  Unliquidated
          San Francisco, CA 94104-5401                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SaaSOptics, LLC                                                       Contingent
          5185 Peachtree Parkway                                                Unliquidated
          Suite 280                                                             Disputed
          Norcross, GA 30092
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $122,000.00
          Safeguard Fund Management, Inc.                                       Contingent
          170 N. Radnor-Chester Road                                            Unliquidated
          Suite 200                                                             Disputed
          Wayne, PA 19087
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $3,438,681.00
          Safeguard Scientific, Inc.                                            Contingent
          170 N. Radnor-Chester Road                                            Unliquidated
          Suite 200                                                             Disputed
          Wayne, PA 19087
                                                                             Basis for the claim:    Investor - Convertible Note
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Salesforce Com Sales                                                  Contingent
          1 Market Street                                                       Unliquidated
          # 300                                                                 Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $49.95
          SENDGRID                                                              Contingent
          1801 California Street                                                Unliquidated
          5th Floor                                                             Disputed
          Denver, CO 80202
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Set Point Medical                                                     Contingent
          25101 Rye Canyon Loop                                                 Unliquidated
          Valencia, CA 91355                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 15 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SIIA                                                                  Contingent
          1090 Vermont Avenue NW                                                Unliquidated
          6th Floor                                                             Disputed
          Washington, DC 20005-4905
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $81.00
          Slack Technologies                                                    Contingent
          500 Howard Street                                                     Unliquidated
          San Francisco, CA 94105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $150.00
          Small Improvements - Data Solutions                                   Contingent
          Thurmann GbR Isarstr. 13                                              Unliquidated
          14974 Ludwigsfelde                                                    Disputed
          Germany
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $45.95
          Solarwinds                                                            Contingent
          7171 Southwest Parkway                                                Unliquidated
          Bldg. 400                                                             Disputed
          Austin, TX 78735
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          SUFU                                                                  Contingent
          1100 E. Woodfield Road                                                Unliquidated
          Suite 350                                                             Disputed
          Schaumburg, IL 60173
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Sympact-X, Inc.
          Div. of Clinical Epidemiology, V Bld.                                 Contingent
          Royal Victoria Hosp. 687 Pine Ave W                                   Unliquidated
          Montreal, Canada H3A1A1                                               Disputed
           30000
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Synced Care                                                           Contingent
          200 Locust Street                                                     Unliquidated
          Suite 301                                                             Disputed
          Harrisburg, PA 17101
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 16 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Thomas Jefferson University Hospital                                  Contingent
          Information Services & Technology                                     Unliquidated
          833 Chestnut Street                                                   Disputed
          Philadelphia, PA 19107
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Total Tech                                                            Contingent
          10601-G Tierra Santa Blvd.                                            Unliquidated
          # 225                                                                 Disputed
          San Diego, CA 92124
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Traction Labs                                                         Contingent
          225 Bush Street                                                       Unliquidated
          # 370                                                                 Disputed
          San Francisco, CA 94104
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Trales                                                                Contingent
          205 Marne Ave                                                         Unliquidated
          Haddonfield, NJ 08033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $35.85
          UBERCONFERENCE                                                        Contingent
          100 California Street                                                 Unliquidated
          Suite 500                                                             Disputed
          San Francisco, CA 94111
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $45,900.00
          Validic                                                               Contingent
          300 W Morgon Street                                                   Unliquidated
          Suite 1200                                                            Disputed
          Durham, NC 27701
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $463.92
          Verizon Wireless                                                      Contingent
          140 W. street                                                         Unliquidated
          New York, NY 10007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                                     Desc Main
                                                                     Document     Page 17 of 18
 Debtor       CloudMine, Inc.                                                                         Case number (if known)            18-17341
              Name

 3.110     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           William Raymond                                                      Contingent
           1118 Carpenter Street                                                Unliquidated
           Floor 1
                                                                                Disputed
           Philadelphia, PA 19147
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes

 3.111     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $600.00
           WP ENGINE                                                            Contingent
           504 Lavaca Street                                                    Unliquidated
           # 1000                                                               Disputed
           Austin, TX 78701
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes


 3.112     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Yesware                                                              Contingent
           75 Kneeland Street                                                   Unliquidated
           Boston, MA 02111                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.113     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $15.00
           Zapier, Inc.                                                         Contingent
           548 Market Street                                                    Unliquidated
           # 62411                                                              Disputed
           San Francisco, CA 94104-5401
                                                                             Basis for the claim:    Vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes


 3.114     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $30.00
           Zenefits                                                             Contingent
           250 Brannan Street                                                   Unliquidated
           San Francisco, CA 94107                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any
 4.1       HIMSS
           3310 W. Monroe Street                                                                      Line     3.54
           Suite 1700
                                                                                                             Not listed. Explain
           Chicago, IL 60603


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                  4,582,675.68

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 18-17341-amc                         Doc 11           Filed 11/07/18 Entered 11/07/18 16:30:43                        Desc Main
                                                                     Document     Page 18 of 18
 Debtor       CloudMine, Inc.                                                                     Case number (if known)   18-17341
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $                4,582,675.68




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 18 of 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
